Citation Nr: 1421333	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-19 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel






INTRODUCTION

The Veteran had active military service from January 1970 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Board remanded this matter for additional development.  

Unfortunately, for the reasons set forth below, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268   (1998).  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In May 2012, the Board remanded this matter, in part, to determine the nature and etiology of the Veteran's left knee disability.  The Board's instructions clearly set forth that an examination was to be performed and that a detailed history from the Veteran regarding his in-service knee injury and the nature of the relevant symptoms since then was to be undertaken.  However, the June 2012 VA Disability Benefits Questionnaire reflects that the examiner only reviewed the claims file and that the examiner determined that an examination was not needed, despite the Board's clear instructions in the May 2012 remand.  Significantly, the VA examiner provided an opinion without consideration of the Veteran's contentions, to include continuity of relevant symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   In light of the above, the Board finds that the medical evidence and opinions obtained are inadequate and that an additional remand is warranted.  
Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination, by a physician with the appropriate expertise who has not previously examined the Veteran, to determine the current nature and etiology of his left knee disability.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  Such review should be acknowledged in the examination report.  All testing, including X-rays, deemed necessary should be undertaken, and all clinical findings should be reported in detail. 

After conducting a physical examination of the Veteran and taking a detailed history from him as to his in-service knee injury and the nature of relevant symptoms since then, the examiner should opine as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any chronic left knee disability had its clinical onset during active duty or is otherwise related to such service, including the documented in-service episodes of left knee treatment in May 1970.  In answering this question, the examiner should consider the Veteran's competent and credible assertions as to the in-service onset of left knee pain and the continuity of relevant symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide rationale for all opinions expressed and should reconcile all opinions with any other opinions previously of record.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.)

2.  After ensuring compliance with the instructions in the REMAND, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

